Citation Nr: 1631568	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to June 15, 2012, and in excess of 50 percent as of June 15, 2012, for left cheek melanoma and left temple eccrine carcinoma. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1975 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a December 2012 statement of the case, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's left cheek melanoma and left temple eccrine carcinoma to 50 percent effective June 15, 2012.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

In May 2016, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran underwent x-ray therapy more extensive than to the skin for his left temple eccrine carcinoma beginning on July 18, 2008; his first post-treatment VA examination was on June 10, 2009.

2.  From June 10, 2009 to the present, the Veteran's service-connected left cheek melanoma and left temple eccrine carcinoma is manifested by no more than four characteristics of disfigurement and no more than one feature (cheek), with no compensable additional dermatological conditions, such as alopecia.



CONCLUSIONS OF LAW

1.  Prior to June 10, 2009, the criteria for a 100 percent evaluation for left cheek melanoma and left temple eccrine carcinoma have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7818 (2015).

2.  As of June 10, 2009, the criteria for a 50 percent evaluation, but not higher, for left cheek melanoma and left temple eccrine carcinoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7818-7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An August 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection and an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.
 
The Veteran underwent VA examinations to address his left cheek and temple skin cancers in June 2009, November 2009, and June 2012.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

There is no evidence (lay or medical) of any material worsening of the Veteran's left cheek and temple skin cancers since the June 2012 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Some discussion of the Veteran's May 2016 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified and information was elicited from the Veteran regarding his skin symptoms.  Notably, the Veteran's testimony regarding the extent of his radiation treatment has allowed the Board to grant a temporary 100 percent evaluation under Diagnostic Code 7818 herein.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected left cheek melanoma and left temple eccrine carcinoma has been evaluated as 30 percent disabling prior to June 15, 2012, and 50 percent disabling as of June 15, 2012, under Diagnostic Codes 7833-7800.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 7833 provides the rating criteria for malignant melanoma and Diagnostic Code 7800 provides the rating criteria for disfigurement of the head, face, or neck.

Initially, the Board notes that the more appropriate diagnostic code for rating the Veteran's left cheek melanoma and left temple eccrine carcinoma is Diagnostic Code 7818, not Diagnostic Code 7833 as the RO has used.  The Veteran's skin cancer diagnosis is not limited to malignant melanoma, but also includes eccrine carcinoma.  The Board finds that a more appropriate diagnostic code is 7818 for malignant skin neoplasms generally.  Incidentally, the Board notes that the criteria under Diagnostic Code 7818 and Diagnostic Code 7833 are identical.  However, to properly account for the Veteran's eccrine carcinoma, the Board will consider the Veteran's disability under Diagnostic Code 7818.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Under Diagnostic Code 7818, malignant skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118 (2015).  If a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, x-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation do not apply.  38 C.F.R. § 4.118, Diagnostic Code 7818, Note (2015).

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  However, as the Veteran's claim was received in August 2008 and this amendment applies to applications for benefits received by VA on or after October 23, 2008, these changes do not apply to the claim currently on appeal.

Under the pre-2008 version of Diagnostic Code 7800, a 30 percent is assigned for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The eight characteristics of disfigurement are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2007).  Unretouched color photographs are to be taken into consideration when evaluation under these criteria.  Id. at Note (3).

The Veteran was first examined in conjunction with his current claim in June 2009.  The examiner diagnosed the Veteran with an excised melanoma of the left cheek and an excised eccrine carcinoma of the left temple followed by radiation therapy.  The examiner provided very limited documentation of the physical examination, noting that the Veteran had ruddy red complexion with some areas of scaling and no definite scars seen.

As the June 2009 examiner did not specifically address the characteristics of disfigurement, the Board finds it is reasonable to consider the November 2009 examiner's findings as applying at the time of the June 2009 VA examination as well.  

The Veteran was next examined in November 2009.  At that time, the examiner noted that the Veteran's left cheek showed gross distortion or asymmetry and described his left cheek and left temple scars.  The left cheek scar had a maximum width of 1.5 cm, a maximum length of 2 cm., and a maximum area of 3 cm.  It was superficial and not painful, with no signs of skin breakdown, inflammation, edema, keloid formation, hypo- or hyper-pigmentation, induration or inflexibility, or adherence to underlying tissue.  The contour was elevated or depressed with areas of depressed contour, abnormal texture, and visible and palpable soft tissue loss of less than 1mm.  The left temple scar had a maximum width of 4.5 cm. and a maximum length of 1 mm.  It was superficial and not painful, with no signs of skin breakdown, inflammation, edema, keloid formation, abnormal texture, hypo- or hyper-pigmentation, underlying soft tissue loss, induration or inflexibility, elevated or depressed contour, or adherence to underlying tissue.  There were no other disabling effects from either scar.  

The Veteran was most recently examined in June 2012.  The June 2012 examiner described the left cheek and left temple scars, as well as a left neck scar, a scar/disfigurement of the right preauricular (alopecial), and numerous scars of the face.  The left cheek scar measured 3 cm. by 2 cm. with no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, or abnormal pigmentation or texture.  The left temple scar measured 4 cm. by 4 cm. with hypo-pigmentation, abnormal texture (atrophic), and the surface contour depressed on palpation.  The left neck scar measured 2 cm. by 1 cm. with no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, or abnormal pigmentation or texture.  The right preauricular (alopecial) scar/disfigurement measured 12 cm. by 4 cm. with abnormal texture (atrophic).  Finally the numerous face scars measured 12 cm. by 5 cm. with the surface contour elevated on palpation and abnormal texture (scaly and irregular).  The approximate total area of head, face, and neck with hypo- or hyper-pigmented areas was 50 sq. cm. and with abnormal texture was 124 sq. cm.  There was no missing underlying soft tissue, indurated or inflexible skin, gross distortion or asymmetry of facial features, or visible or palpable tissue loss.  The examiner further addressed the Veteran's scarring with alopecia, noting constant or near-constant use of systemic corticosteroids or immunosuppressive medications, intensive light therapy lasting less than 6 weeks, and no debilitating or non-debilitating episodes in the prior 12 months.  The Veteran's scarring alopecia affected less than 20 percent of his scalp and his hair loss was limited to the scalp and face.  The examiner concluded that the Veteran's face scarring/disfigurement caused no functional limitations and did not affect his ability to work, although he would not be able to work in the sun.

Although only the left cheek and left temple scars are service-connected, the examiner did not distinguish between the symptoms that are related to the Veteran's service-connected scars/disfigurement and the symptoms that are related to his nonservice-connected scars/disfigurement and alopecia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, the Board will consider all of the symptoms discussed by the June 2012 VA examiner in determining the appropriate rating for the Veteran's skin cancer disability.

As the Veteran underwent radiation therapy that caused joint problems (as evidenced by his diagnosis of temporomandibular joint dysfunction), the Board finds it reasonable to conclude that his radiation treatment was more extensive than to the skin.  As such, a 100 percent evaluation is warranted under Diagnostic Code 7818 from the onset of treatment until the first VA examination showing that the Veteran had completed radiation treatment in June 2009.  

Following the June 2009 VA examination, the Veteran's left cheek and temple skin cancers demonstrated four characteristics of disfigurement: (1) scar at least one-quarter inch (0.6 cm.) wide at widest part, (2) surface contour of scar elevated or depressed on palpation, (3) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.), and (4) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.).  The Board notes that the November 2009 VA examiner did not specifically note each of these findings.  However, as there is no indication that the Veteran's scars/disfigurement changed after his completion of radiation therapy, the Board will assume that this level of disfigurement existed from the time of the June 2009 VA examination to the present.

Although the VA examinations showed evidence of four characteristics of disfigurement, there is no evidence of six or more such characteristics or visible or palpable tissue loss with either gross distortion or asymmetry of three or more features or paired sets of features to meet the requirements of a higher rating. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).


Accordingly, and affording the Veteran the full benefit-of-the-doubt, the Board finds that his left cheek melanoma and left temple carcinoma was treated with radiation therapy prior to June 10, 2009, and has demonstrated a maximum of four characteristics of disfigurement since June 10, 2009.  A 100 percent evaluation is warranted prior to June 10, 2009, and a 50 percent evaluation is warranted from June 10, 2009 to the present.  

The Board has considered whether the Veteran may receive a higher rating under any other applicable diagnostic codes relating to scars and the skin.  However, none of the other diagnostic codes for scars allow for a rating higher than a 50 percent evaluation.  There is also no evidence that his scarring alopecia affects at least 20 percent of his scalp or his alopecia areata has caused the loss of all body hair to warrant a separate compensable rating under Diagnostic Codes 7830 or 7831.  Finally, there is no evidence showing that his area of scarring is manifested by an active dermatological condition, such as dermatitis.  As such, the remaining skin diagnostic codes are not applicable.  An increased rating cannot be assigned under any alternative skin diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 7806-7833 (2015).  

The Board notes that the Veteran has been assigned a separate 10 percent evaluation for a painful left temple scar as of June 15, 2012 under Diagnostic Code 7804.  Although Diagnostic Code 7818 does not allow for separate evaluations under various scar/disfigurement-related diagnostic codes, the Board will not disturb the RO's rating.  

There is also no indication in the medical evidence that the Veteran's scar warranted other than the currently assigned 100 percent and 50 percent disability ratings throughout the appeal period.  The assignment of additional staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, a 100 percent rating is appropriate prior to June 10, 2009, and a 50 percent rating is appropriate from June 10, 2009, to the present.  The benefit-of-the-doubt doctrine has been applied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's left cheek and temple skin cancer disability outside the usual rating criteria.  Prior to June 10, 2009, the Veteran is now in receipt of a 100 percent evaluation.  Further, the rating criteria for 50 percent disability rating from June 10, 2009 to the present specifically contemplate the features of his scar, including size, pigmentation, contour surface elevation and depression, and abnormal texture.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected left cheek melanoma and left temple eccrine carcinoma presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating of 100 percent for left cheek melanoma and left temple eccrine carcinoma is granted prior to June 10, 2009, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 50 percent, but no higher, for left cheek melanoma and left temple eccrine carcinoma is granted as of June 10, 2009, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


